 

 

 

 

|
U.S. D

| 7 * NovoT2—a *
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK , LONG ISLAND OFFICE

cy -i9 C2 O°

CIVIL RIGHTS COMPLAINT

 

 

 

KEVIN WASHINGTON

 

 

 

 

 

 

 

Plaintiff, 42 U.S.C. § 1983
[Insert full name of plaintiff/prisoner] , AZR ACK, J.
| _ JURY DEMAND -
YES VY NO .

— ~against- LOCKE, M. J.
SUFFOLK COUNTY POLICE OFFICER
SHIELD # 34435; SUFFOLK COUNTY
POLICE DEPARTMENT; SUFFOLK COUNTY

. any 17 9nte

Defendant(s). . NOV OF 2015
ee
{Insert full name(s) of defendant(s). If you need additional EDNY PRO SE OFFICE

space, please write “see attached” and insert a separate
page with the full names of the additional defendants. The
. Names listed above must be identical to those listed in Part i]

I. Parties: (in item A below, place your name in the first blank and provide your present
address and telephone number. Do the same for additional plaintiffs, if any.)

— Kevin Wshington
A. Name of plaintiff

 

If you are incarcerated, provide the name of the facility and address:

ULSTER CORRECTIONAL FACILITY, P.O. BOX 800
NAPANUCH, WN VY. 12458

 

 

Prisoner ID Number: 14A2928

41

 

 
 

 

 

if you are not incarcerated, provide your current address:

 

 

 

Telephone Number. ss SI 4 QA-AUY| Home x

B. List all defendants. You must provide the full names of each defendant and the
addresses at which each defendant may be served. The defendants listed here must match the
defendants named in the caption on page 1.

Suffolk County Police Officer

 

 

| Defendant No. 1 Shield No. 34435
Full Name
SUFFOLK COUNTY POLICE OFFICER
Job Title

Suffolk County Police Department

 

30 Yaphank Avenue ,Yaphank, NY 11980
Address

 

Defendant No. 2 Suffolk County. Police Department

 

Full Name

SUPERVISOR OF SUFFOLK COUNTY POLICE OFFECERS
Job Title

30 Yaphank Avenue, Yaphank, N.Y. 11980

 

 

Address

COUNTY OF SUFFOLK
Defendant No. 3

 

Full Name

In charged of all protocols, regulations

 

Job Title ordinances and County Law enforcement
HIRING AND PROMOTIONS OF PUBLIC OFFICERS

 
 

 

 

100 Veterans Memorial Hwy,P.0. Box 6100
Address Hauppauge, N.Y. 11788

 

Defendant No. 4

 

Full Name

 

Job Title

 

 

Address

Defendant No. 5

 

Full Name

 

Job Title

 

 

Address
il. Statement of Claim: _

(State briefly and concisely, the facts of your case. Include the date(s) of the event(s) alleged as"
well as the location where the events occurred. Include the names of each defendant and state
how each person named was involved in the event you are claiming violated your rights. You
need not give any legal arguments or cite to cases or statutes. If you intend to allege a number
of related claims, number and set forth each claim in a separate paragraph. You may use
additional 8 4 by 11 sheets of paper as necessary.)

Where did the events giving rise to your claim(s) occur? OP January 17, 2013, around

10:45 p.m., plaintiff was traveling in his automobile on Sunrise

 

Highway towards the Merick Train Station in Suffolk County to meet

 

a friend.
When did the events happen? (include approximate time anddate)_ At the Train Station

» he was approached by a Nassau County Police officer with eun drawn

pointing at plaintiff at the above date and approximate time.
FACTS (What happened?) PLAINTIFF noticed a Nassau County Patrol Car
traveling Eastbound on Sunrise highway , then made a U turn, pulled into
the Meerick Train Station, jumped out of the patrol car with a weapon
in hand, pointing directly at Plaintiff, ordering me to raise both hands
turn around and to place both hands on the trunk of the car. I complied.
Thereafter, other units from the Suffolk Police Department arrived
at the scene, removed plaintiff's belongings, placed them on the trunk
and began to search his vehicle. When it was over, plaintiff ASKED THE
UEFICER FROM NASSAU COUNTY why was this action taken? He responded that
there was a robbery in Suffolk County and plaintiff fits the description.

Plaintiff was then handcuffed and placed in the back seat of the NASSAU
COUNTY PATROL CAR. Approximately One (1) hour later, Suffolk County
Police Officer Shield No. 34435 appeared with other suffolk county police

Officers and the Clerk of the store that was robbed; Stepped to the door
of the Patrol car and asked plaintiff to step out of the car for the
Clerk of the store to view and possibly identify plaintiff. The witness
could not identify as the perpetrator wore a mask, |

Plaintiff was then taken into custody of Suffolk County Police
Office Shield No. 34435 and taken to the Suffolk County Police Headquarter,
placed in a room , handcuffed to a desk, and was questioned by Police
Officer Shield No. 34435 concerning his whereabouts. Plaintiff did
explain that he was coming from the INN MOTEL off Sunrise Highway, where
he was with his Girlfriend , Ms. Allen at the time. Ms. Allen was
visited by Police Officer Shield No. 34435 to verify plaintiff's version

that he was with her the entire evening, and left around 10;10 P.M.,
headed westbound on Sunrise Highway

Despite no evidence of any wrongdoing, plaintiff was fingerprinted, his
picture was taken, and he was made to sit in a room by Officer Shield

No. 34435. at the Suffolk County Police Headquarters for hours, waiting
on a decision to be made. His sneakers were removed and he was made to

walk around with only his socks. After that he was transported to the

Riverhead Jail, remaining without footwear.

 
The following morning at the Jail, as soon as he awoke from sleep,
he was jumped and assaulted by some inmates, sustaining serious injuries
on his body, a broken nose, bruises-on his face. Suffolk County Correc-
tion Officers stood there and watched, ‘doing nothing to protect or

intervene. Pictures of his wounds were takén at the Riverhead Jail and

at the Hospital where plaintiff was taken.

County prosecutors's office only interest was for plaintiff to accept
an offer to PLEAD GUILTY, which was cefused; In the report of the crime,
the car used to commit the offense was described as "BEIGE"; Plaintiff
vehicle was "GREEN", meaning they had the wrong vehicle and person all
along. The same report also stated the perpetrator wore a "MASK", no
masks were found in Plaintiff's car or on his possession, which means -

that the Clerk/victim could not have made a positive identification of |
the culprit.

Suffolk County PUBLIC OFFICERS continued to harrass plaintiff
with court appearances, with the proof in their possession of ACTUAL
INNOCENCE. As a consequence, PLAINTIFF LOST HIS EMPLOYMENT WITH ANCHOR

SECURITY CO, HIS HOME WAS FORCED INTO FORECLOSURE AND HIS MARRIAGE,
WHICH COULD NEVER BE REPAIRED.

At the time of the Plaintiff's arrest, he was under psychiatric care of
two Doctors, Eugenio Tassy M.D., 4277 Hemp Tpke, Bathpage, N.Y. 11714
Suite 103 & 104 (516) 644-2272 and Phillip TASSY, M.D. PLLC, 518 Front.
Street, Hemp, N.Y. 11550. Suffolk County and its Public Officers, agents
agencies, instrumentalities, interferred with Plaintiff's Medical Treat-
ment, causing his condition to deteriorate without proper medication and
treatment, causing irreparable mental anguish throughout the two years

of this FRAUD ; Fraudulent Abuse of Power, Fraudulent Powers of ABuse;
Non-Feasance and Fraudulent Interference with Mental Treatment constitu-
ting DELIBERATE INDIFFERENCE TO SERIOUS MEDICAL NEEDS, CONSTITUTIONAL-
CIVIL RIGHTS Guaranteed by the Bill of Rights and 42 USC 1981, 1983 and
1985(2), to cover up the FRAUD AND UNLAWFUL CONSPIRACY TO OBSTRUCT JUSTICE,
by all members of Suffolk County Public Officers, acting under color and
authority of State Law, violating federal protocols, regulations and.

Ordinances to well being and protection of the citizenry

 
III CAUSES OF ACTIONS AND CLAIMS

FIRST CAUSE OF ACTION
CLAIM

SUFFOLK COUNTY POLICE OFFICER SHIELD No. 34435, acting under Color

and authority of State, County and Municipal Laws, conducted the
investigation, interviewed Ms. Allen, saw the Motel Registry and was
cognizant that PLAINTIFF DID NOT VIOLATE ANY LAWS. Nevertheless, his
intent was to violate PLAINTIFF'S CONSTITUTIONAL RIGHTS to maintain
his unlawful custody on account of PLAINTIFF'S RACE BY FRAUD, MAKING
PLAINTIFF STAND ACCUSED FOR TWO YEARS, WITH PROOF OF HIS ACTUAL INNO-
CENCE IN HIS POSSESSION, UNTIL THE CASE WAS DISMISSED ON APRIL 1, 2015,
OBSTRUCTING JUSTICE AND DEPRIVING PLAINTIFF OF EQUAL CIVIL RIGHTS.

SECOND CAUSE OF ACTION
CLAIM

 

THE SUFFOLK COUNTY POLICE DEPARTMENT'S custom and policy in failing

to train its employees, such as Police Officer Shield No. 34435 on
RACIAL PROFILING, was displayed in this case, by the deliberate.
indifference to constitutional-Ci vil rights of Minority Classes
withinaits jurisdiciton, while acting under color and authority of
State, County and Municipal Laws, creating racial animus among Police
officers and Supervisors THAT LEADS TO FRAUDULENT ABUSE OF POWER,
FRAUDULENT POWERS OF ABUSE AND* OBSTRUCTION OF JUSTICE to cover up the
ACTIONS AND INACTIONS that violates equal civil rights, constitutional

rights and evidence of actual innocence to maintain unlawful custody.

THIRD CAUSE OF ACTION
CLAIM

 

SUFFOLK COUNTY AND ITS MUNICIPALITY'S CUSTOM AND POLICY, commanded

the violations of Plaintiff's federal rights by not addressing RACIAL
PROFILING TO ITS PUBLIC OFFICERS AND SUBORDINATES that deprives Minority
member classes, as Plaintiff, of their duty to protect equal rights,
privileges and immunities secured by the Constution or laws of the
UNITED STATES. Failing to train its PUBLIC OFFICERS AGAINST ABUSES

OF HUMAN, CEMIL.AND CONSTITUTIONAL RIGHTS. ALTHOUGH ALL EVIDENCE

 
EXCLUDED PLAINTIFF OF BEING THR CULPRIT, THE RACIAL ANIMUS CONTINUED
WITH THE NON-FEASANCE AND FRAUDULENT ABUSES, WITH DELIBERATE
INDIFFERENCE AND DISREGARD OF MEDICAL NEEDS TO OBSTRUCT JUSTICE,

UNTIL THEY WERE ALL FINALLY FORCED TO DISCONTINUE CRIMINAL PROCEEDINGS
THAT WOULD HAVE RESULTED IN A MISCARRIAGE OF JUSTICE TWO YEARS LATER.

IV. INJURIES: EXTREME EMOTIONAL DISTRESS, MENTAL ANGUISH. PHYSICALLY
ASSAULTED IN PAIN, BROKEN NOSE, SWOLLEN FACE, FAILURE TO PROVIDE
APPROPIATE PSYCHIATRIC TREAMENT AND CARE: LOSS OF EMPLOYMENT, LOSS OF
HOME, MARATAGE, FALSELY ACCUSED FOR TWO YEARS, RACIALLY PROFILED AND
DISCRIMINATED AGAINST, CRUEL AND UNUSUAL TREATMENT AND PUNISHMENT,

SINGLED OUT FOR AN UNLAWFUL CONSPIRATORIAL ACCUSATION BASED ON FRAUD
TO OBSTRUCT justice.

V. RELIEF
CONSOLIDATION OF COMPENSATORY, EXEMPLARY, GENERAL, IRREPARABLF AND
SPECIAL DAMAGES IN THE AMOUNT OF SEVEN MILLION DOLLARS.

I declare under penalty of perjury that on Nov 3” 2014
I delievered this complaint in the United States Mail Box, to be mailed

via First class Mail, to the United States District Court, Eastern
District of New York.

 

I declare under penalties of perjury that_the foregoing
is true and correct, |

Dated: Nop . 38D ,2019

 

Signatutte of Plaintiff
Kevin Washington 1
Ulster Correctional Facility

 

P.O. Box 800
Napanoch, N.Y. 12458

Address

 

 

 
